UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50214 Chaolei Marketing and Finance Company (Exact name of small business issuer as specified in its charter) FLORIDA (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6103 Aqua Avenue, Suite 704, Miami Beach, Florida 33141 (Address of principal executive offices) (Zip Code) (305) 868-6866 (Issuer’s telephone number) Biotex Holdings, Inc. (former name of Company) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesxNoo State the number of shares outstanding of each of the issuer's classes of common equity, as of October19, 2007: 9,427,200 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x Table of Contents TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1.Financial Information 1 Item 2.Management’s Discussion and Analysis or Plan of Operation 7 Item 3.Controls and Procedures 10 PART II -OTHER INFORMATION Item 1.Legal Proceedings. 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 10 Item 3.Defaults Upon Senior Securities. 10 Item 4.Submission of Matters to a Vote of Security Holders. 10 Item 5.Other Information. 10 Item 6.Exhibits and Reports of Form 8-K. 10 SIGNATURES 11 i Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Information BIOTEX HOLDINGS, INC. BALANCE SHEET March 31, 2007 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ - Total current assets - Property and equipment, net - TOTAL ASSETS $ - LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ 250 Accrued liabilities 13,000 TOTAL CURRENT LIABILITIES $ 13,250 Commitments and contingencies - Stockholders’ Deficit: Preferredstock, $0.001 par value, 10,000,000 shares authorized,none issued and outstanding $ - Common stock, $0.001 par value, 100,000,000 shares authorized,9,427,200 shares issued and outstanding 9,427 Additional paid in capital 6,435 Accumulated deficit (29,112 ) TOTAL STOCKHOLDERS’ DEFICIT (13,250 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ - The accompanying notes are an integral part of these financial statements. 1 Table of Contents BIOTEX HOLDINGS, INC. STATEMENTS OF OPERATIONS Three Months Ended March 31, 2007 2006 (Unaudited) (Unaudited) Revenues $ - $ - Cost of goods sold - - Gross Pofit - - Operating expenses: Stock compensation 2,000 600 Professional fees 1,500 1,000 Total operating expenses 3,500 1,600 Other income/expense: Other income (expense), net - - Net loss before income taxes (3,500 ) (1,600 ) Provision (benefit) for income taxes - - Net loss $ (3,500 ) $ (1,600 ) Net loss per share - basic and diluted $ (0 ) $ (0 ) Weighted average number of shares outstanding during the period - basic and diluted 8,086,541 7,474,925 The accompanying notes are an integral part of these financial statements. 2 Table of Contents BIOTEX HOLDINGS, INC. STATEMENTS OF CASH FLOWS For The Three Months Ended March 31, 2007 2006 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (3,500 ) $ (1,600 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 2,000 600 Changes in current assets and liabilities: Accounts payable and accrued expenses 1,500 1,000 Net Cash Used In Operating Activities - - CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of furniture and fixtures - - Net Cash Used in Investing Activities - - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from capital contribution from related party - - Issuance of common stock - - Net Cash Provided by Financing Activities - - CHANGE IN CASH - - CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD - - CASH AND CASH EQUIVALENTS AT END OF PERIOD $ - $ - Supplemental disclosure of non cash investing & financing activities: Cash paid for income taxes $ - $ - Cash paid for interest expense $ - $ - The accompanying notes are an integral part of these financial statements. 3 Table of Contents BIOTEX HOLDINGS, INC. NOTES TO FINANCIAL STATEMENTS March 31, 2007 (Unaudited) NOTE 1 –
